     Case 2:18-cv-03438-ROS-ESW Document 41 Filed 06/02/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Christopher David Ochoa,                          No. CV-18-03438-PHX-ROS (ESW)
10                  Plaintiff,                          ORDER
11    v.
12    Corizon Health Care Incorporated, et al.,
13                  Defendants.
14
15
16          Pending before the Court is Plaintiff’s “Request for the Appointment of Counsel

17   Due to Unavoidable Extraordinary Circumstances.” (Doc. 40). Plaintiff requests the
18   appointment of counsel because he (i) was assaulted by inmates in the prison, (ii) lost his

19   legal documents while hospitalized, (iii) has no legal training, (iv) has no resources to hire

20   counsel, (v) and requires third party assistance to file documents.
21          There is no constitutional right to the appointment of counsel in a civil case. Ivey v.
22   Bd. of Regents of the Univ. of Alaska, 673 F.2d 266, 269 (9th Cir. 1982)). In pro se and in

23   forma pauperis proceedings, district courts do not have the authority “to make coercive

24   appointments of counsel.” Mallard v. United States District Court, 490 U.S. 296, 310

25   (1989). District courts, however, do have the discretion to request that an attorney

26   represent an indigent civil litigant upon a showing of “exceptional circumstances.” 28
27   U.S.C. § 1915(e)(1); Agyeman v. Corrections Corp. Of America, 390 F.3d 1101, 1103 (9th
28   Cir. 2004); Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991). A determination with
     Case 2:18-cv-03438-ROS-ESW Document 41 Filed 06/02/20 Page 2 of 2



 1   respect to exceptional circumstances requires an evaluation of the likelihood of success on
 2   the merits as well as the ability of Plaintiff to articulate his claims pro se in light of the
 3   complexity of the legal issue involved. Id. “Neither of these factors is dispositive and both
 4   must be viewed together before reaching a decision.” Id. (quoting Wilborn v. Escalderon,
 5   789 F.2d 1328, 1331 (9th Cir. 1986)).
 6          Having considered both elements, the Court does not find that exceptional
 7   circumstances are present that would require the appointment of counsel in this case.
 8   Plaintiff is in no different position than many pro se prisoner litigants. His filings in this
 9   case demonstrate his ability to clearly articulate his position to the Court. His case is not
10   complex.
11          Accordingly,
12          IT IS ORDERED denying Plaintiff’s “Request for the Appointment of Counsel
13   Due to Unavoidable Extraordinary Circumstances.” (Doc. 40).
14          Dated this 2nd day of June, 2020.
15
16
17                                                      Honorable Eileen S. Willett
18                                                      United States Magistrate Judge

19
20
21
22
23
24
25
26
27
28


                                                 -2-
